Citation Nr: 1134002	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-27 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.   Entitlement to service connection for an acquired psychiatric disability, to include major depression and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disorder (COPD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and June 2004 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In March 2011 the Board reopened the Veteran's claims of entitlement to service connection for an acquired psychiatric disability, to include major depression and PTSD; degenerative joint disease of the lumbar spine; and respiratory disorder to include COPD. The Board then remanded the reopened issues of entitlement to service connection for an acquired psychiatric disability, degenerative joint disease of the lumbar spine, and a respiratory disorder; the Board specifically remanded in order for the Veteran to be afforded VA examinations.  The Veteran was afforded VA examinations in May 2011.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

During the pendency of the appeal, a June 2011 rating decision granted the Veteran service connection for degenerative joint disease of the spine with an initial 10 percent disability rating effective July 21, 2003.  The Board finds that since the June 2011 rating decision granted the Veteran service connection for degenerative joint disease of the spine, the full benefits sought on appeal have been granted and the issue of service connection for degenerative joint disease of the spine is no longer before the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The Veteran's claimed in-service stressor is not combat related.  There is no credible supporting evidence that a claimed in-service stressor occurred.  Any recorded diagnosis of PTSD is not based on a stressor event corroborated by independent and credible supporting evidence or related to the Veteran's fear of hostile military or terrorist activity.   

3.  The preponderance of the evidence is against a finding that the Veteran had a psychiatric disorder, during service, that he was diagnosed with such within the first post-service year, or that a current psychiatric disorder is related to service.

4.  The preponderance of the evidence is against a finding that the Veteran's respiratory disorder, to include COPD, is due to the Veteran's military service. 


CONCLUSIONS OF LAW

1.  The Veteran's psychiatric disorder, to include PTSD, is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2010).  

2.  The Veteran's respiratory disorder, to include COPD, is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondences in March 2007 and October 2007.   The letters detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the October 2007 letter.  Although the letter was provided after the initial decision on the claim, the Board concludes that the timing error was not prejudicial as service connection is being denied and no rating or effective date will be assigned.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The Veteran was afforded VA examinations in October 2008 and May 2011.  The Board finds that these examinations for service connection are sufficient since they were thorough and contemporaneous examinations of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran testified before the Board in September 2010.

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims on appeal.  


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder 

In March 2011 the Board found that though the Veteran originally filed a claim for service connection for PTSD the issue on appeal was recharacterized to be service connection for a psychiatric disorder to include PTSD; this was done because the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a grant of service connection for an acquired psychiatric disorder, to include PTSD. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).   In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a grant of service connection for PTSD.  The Board finds that the Veteran's claim fails on all of the necessary elements for a grant of service connection for PTSD.  First, there is no evidence that the Veteran was diagnosed with or treated for PTSD or other psychiatric disorder during service.  According to the Veteran's VA treatment records, the first diagnosis of PTSD was in January 2004 and it stated that it was by history; the Board notes that the May 1997 VA examination diagnosed the Veteran with depression.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

Even though the Veteran did not receive a diagnosis or treatment for PTSD until many years after service there is no evidence that the Veteran's PTSD diagnosis was made in compliance with DSM-IV diagnostic criteria for PTSD and 38 C.F.R. § 4.125(a).  First, as discussed below, the Veteran's submitted stressors do not include events where the Veteran was exposed to a traumatic event in which he experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror. Additionally, while the Veteran continuously has a diagnosis of PTSD since January 2004 it is always listed as by history, this includes February 2004, June 2007, and October 2007.  The diagnoses of PTSD were done by history or reported by the Veteran.  A medical evaluation that is merely a recitation of Veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995); Reonal and LeShore, supra.  Therefore, the Board finds that there is no evidence that the Veteran's diagnoses of PTSD are based on his military service or are even diagnoses that meet the VA standard for PTSD.
The other diagnoses of PTSD were done by history or reported by the Veteran.  A medical evaluation that is merely a recitation of Veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995); Reonal and LeShore, supra.

At the Veteran's May 2011 VA examination it was noted that the Veteran had on and off treatment since the 1990's for a mood disorder, a personality disorder, PTSD, and alcohol and drug dependence; he had multiple hospitalizations since the 1990's for detox and depression.  It was noted that the Veteran was currently on anti-depressive and anti-anxiety medication.  He reported that his military stressors was when a friend died in a parachute jump but he did not see the death or the body; he was sexually molested in service but did not want to talk about it, and he shot up drugs with another service member who then overdosed but he was not there when the friend died.  He also stated that he suffered a lot of discrimination in the military; the VA examiner noted that previous medical records noted that the Veteran witnessed a female service member be sexually molested.  The VA examiner diagnosed the Veteran with an Axis I diagnosis of cocaine and alcohol dependence and mood disorder nos.  The VA examiner then opined as follows:

		Veteran did not report or describe personal trauma 
      stressor criteria for PTSD nor sufficient re-experiencing 
      symptoms or avoidance symptoms to meet the criteria 
      for that diagnosis.  Veteran began abusing alcohol and 
      drugs prior to service.  Personality disorder features 
      apparently began emerging at this time as well as 
      indicated by multiple suspensions and legal problems 
      before he joined the service at the legal age.  The onset 
      of the mood disorder is unclear.  However, there is no 
      evidence to support a link to the military.  The mood 
      disorder is less likely than not (less than 50-50 probability) 
      caused by or a result of his military experiences.  

Report of May 2011 VA PTSD Examination

In addition, the Board finds that there is no evidence of a nexus relationship between the Veteran's service and his PTSD diagnosis.  As noted above there is no medical evidence what the bases for the Veteran's PTSD diagnosis is.  Therefore, without evidence of an etiological connection between his military service and his PTSD service connection cannot be granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

At that May 2011 VA examination and at the Veteran's hearing he testified that his stressors were friends who died parachuting, being discriminated against, and having a friend die of a drug overdose; however, he also stated that he did not witness any of his friends die.  Therefore, since the Veteran's stressors are not related to combat or to fear of hostile military or terrorist activity, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  However, in this instance that is not the situation since of record is only the Veteran's statements.  Therefore, the Board finds that the Veteran has not submitted any in-service stressor for which a possible diagnosis of PTSD could be based upon.  

The Board therefore finds that there is no evidence of a PTSD diagnosis made in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and since the Veteran's stressor is not combat related, credible supporting evidence that the in-service stressor occurred.  Therefore, the Veteran's claim fails on all of the necessary elements for a grant of service connection for PTSD.  

The Board notes that a careful review of the Veteran's claims file revealed a May 1997 diagnosis of depression.  The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has considered whether service connection is in order for a psychiatric disorder other than PTSD.  The preponderance of the evidence, however, is against the grant of service connection for any diagnosed psychiatric disorder including depression.  

The Veteran's service treatment records are silent for a diagnosis of a bipolar disorder during service or for many years after service.  The Veteran was discharged from service in 1973, and he was not diagnosed with depression until the 1990's when he underwent hospitalizations for depression and his drug dependency.  This lengthy period without treatment without ongoing symptoms is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  In addition, there is no medical evidence linking the Veteran's  depression and mood disorder to his military service.  As noted above, the May 2011 VA examiner stated that it was less likely than not that the Veteran's mood disorder was related to service.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Therefore, without evidence that the Veteran's psychiatric disorders are related to his military service he cannot be granted service connection.  

Throughout the pendency of the appeal, the Veteran asserts that his psychiatric disorders are related to his military service.  The Board notes that it must consider the competency and credibility of the Veteran's lay contentions that he has experienced psychiatric problems since service.  It is noted that the Veteran is competent to attest to the onset of symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Here, the record contains no statements about a nexus to service except for the Veteran's statements to the RO and the Board.  Over the years the Veteran has extensive treatment for his psychiatric diagnoses however, at no point during the Veteran's treatment did the Veteran state that his psychiatric disorders began in service or within a year from service or was related to service.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness.  They are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board also finds it pertinent that the Veteran did not relate his psychiatric disorders to service until after he had sought an award of service connection. 

In light of the absence of evidence of any findings of psychiatric disorders during the Veteran's period of service or at separation, the lack of any sign of onset of symptoms or continuity of symptoms near the date of separation or in the decade that followed, the lack of any mention of that condition on any records of treatment he had during this period, and the fact that the only statements relating his psychiatric disorders to service are his own in pursuit of this claim, the Board has to question the credibility his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's statements relating his psychiatric disorders to service are not credible.  Therefore, his statements cannot be used as evidence of continuity symptomatology since service or a nexus to support an award of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In sum, the Board finds that the Veteran is not a combat veteran and service connection for PTSD is denied since he does not have a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  In addition, the Board finds that the preponderance of the evidence is against a grant of service connection for an acquired psychiatric disorder since he had no in-service diagnosis, was not diagnosed until many years after service, and there is no medical evidence of an etiological relationship between the Veteran's service and his psychiatric disorders.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

Respiratory Disorder 

The Veteran testified that his respiratory disorder, manifested by COPD, was related to his military service.  However, after a  careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a respiratory disorder, to include COPD. 

The Veteran's service treatment records include an August 1970 diagnosis of asthma.  However, the Veteran's March 1973 Report of Medical History for Separation and Report of Medical Examination for Separation there was no notation of any diagnosis or treatment of asthma or any respiratory disorder.  Therefore, the Board finds that the Veteran only had one in-service treatment of asthma.  

The Veteran was afforded a VA examination in October 2008.  The examiner concluded that although the Veteran had reported an incident of difficulty breathing in service and the word "asthma" was written, there was no physical examination documented or pulmonary study report documented to confirm the diagnosis of asthma.  The examiner noted that VA Medical Center treatment records did not show any documentation of treatment for asthma.  While pulmonary studies in 2003 showed COPD/Emphysema, the examiner stated that the diagnosis can more likely be contributed to his life style of smoking cigarettes, crack cocaine, and marijuana.

The May 2011 VA examiner stated that numerous references confirmed a relationship between cocaine and cigarettes and COPD.  He opined that it was less likely than not that it was related to one single episode of in-service documented asthma with no further episodes.  He noted that the Veteran had a long documented history of self abuse of the respiratory system with cigarettes and cocaine.  He stated that lifelong asthma could lead to COPD but that this Veteran's medical history was not consistent with chronic intrinsic asthma and that his one in-service episode was related to an acute upper respiratory infection that was probably related to a single episode of asthmatic bronchitis as opposed to chronic intrinsic asthma.  He opined that it was more likely that the cause of the Veteran's COPD was his chronic inhalation of substances of crack and cocaine which could lead to damage in the lungs. 

The Board finds that all opinions of record are against the Veteran's claim of service connection and therefore, service connection must be denied.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Therefore, without evidence that the Veteran's respiratory disorder, to include COPD, is related to his military service he cannot be granted service connection.  Instead, the medical evidence of record relates the Veteran's current respiratory diagnoses to his extensive history of smoking cigarettes and crack cocaine.  

As noted above, the Board must consider the competency and credibility of the Veteran's lay contentions that; however, the Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The Board finds that the only nexus relating the Veteran's respiratory disease to his military service are the ones made by the Veteran directly to the RO and the Board and not made either by a medical profession or by the Veteran while seeking medical treatment.   Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Board also finds it pertinent that the Veteran did not relate his respiratory disorders to service until after he had sought an award of service connection. 

In light of the absence of evidence of any findings of a diagnosed chronic respiratory disorder during the Veteran's period of service or at separation, the lack of any sign of onset of symptoms or continuity of symptoms near the date of separation or in the decade that followed, the lack of any mention of that condition on any records of treatment he had during this period, and the fact that the only statements relating his respiratory disorders to service are his own in pursuit of this claim, the Board has to question the credibility his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board finds that the Veteran's statements relating his respiratory disorders to service are not credible.  Therefore, his statements cannot be used as evidence of continuity symptomatology since service or a nexus to support an award of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory disorder, to include COPD.  The Veteran was only treated once during service for asthma and there is no evidence that it was a chronic disease.  The only probative evidence of record relates the Veteran's COPD to his extensive history of smoking cigarettes and crack cocaine and not his military service.  Therefore, service connection for a respiratory disorder to include COPD must be denied.   the Veteran is not a combat veteran and service connection for PTSD is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER


Service connection for an acquired psychiatric disability, to include major depression and PTSD is denied. 

Service connection for a respiratory disorder, to include asthma and COPD is denied. 



____________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


